DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 02/15/2021, PROSECUTION IS HEREBY REOPENED. a new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Michael H. Wilson/             Supervisory Patent Examiner, Art Unit 1747                                                                                                                                                                                           



Applicant’s arguments, filed 10/2/2020, with respect to amended claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20170340016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2018/0027883), and further in view of Apetrei (US 2019/0053535).
Regarding claim 1 and 11,  Zuber discloses an aerosol delivery device 10 and aerosol source member comprising: 
a control body 12 having a housing  with an defining a receiving chamber 32
a resonant transmitter located in the control body (an inductor arranged to generate a fluctuating electromagnetic field within the cavity [0096]); 
a control component 18 configured to drive the resonant transmitter (fig. 1); 
an aerosol source member, at least a portion of which is configured to be positioned proximate the resonant transmitter (fig. 1), 
Zuber further teaches in fig. 1 and 4 a second gel in the second chamber 32 comprises (by weight ):65 % glycerin , 20 % water , 14.3 % solid powdered tobacco, 0.7 % agar [00124] where in the gel body structure appears to contact a portion of the receiving chamber 32 and It is also possible to provide susceptor material within the first and second chambers, suspended in the gel or other material contained there [0139], thereby reading on the limitation of “wherein the aerosol source member comprises a tobacco substrate and a plurality of susceptor particles and wherein the aerosol source member has a gel body structure, wherein the plurality of porous susceptor particles are embedded in the gel body structure, and wherein the gel body structure contacts at least a portion of the receiving chamber.
Zuber does not explicitly discloses wherein the susceptor particles are porous and are infused with an aerosol precursor composition. However Apetrei (also directed to an aerosol delivery device) discloses a susceptor maybe be solid, hollow or porous [0023] and may be a carrier for a liquid aerosol forming substrate. For example, liquid aerosol - forming substrate may be loaded onto or in the susceptor [0024]. Apetrei further discloses the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components. [0009] thereby suggesting that both a liquid and solid substrate and a combination of both may be loaded onto or in the susceptor. Therefore it would have been obvious to one of ordinary skill of the art prima facie obvious (See MPEP § 2144.06I (A)). 
Regarding claim 2-3 and 12-13, Zuber in view of Apetrei hereinafter modified Zuber discloses at least one porous susceptor particle of the plurality of porous susceptor particles has a shape selected from a flake-like shape, a spherical shape, a hexagonal shape, a cubic shape, and an irregular shape and comprises a material selected from a cobalt material, an iron material, a nickel material, a zinc material, a manganese material, a stainless steel material, a ceramic material, a silicon carbide material, a carbon material, and combinations thereof. (Apetrei: Fig. 2: several strips of aerosol - forming substrate 20 and a strip of susceptor material 30, for example , a strip of a stainless steel foil , are filled into the capsule [0106]; the susceptor material is in the form of strip , rod , filament , particle , crimped or folded sheet or mesh [0027])). 
Regarding claim 4-5, 7 and 14-15, 17, Zuber teaches the tobacco substrate comprises an extruded tobacco material and tobacco substrate comprises a reconstituted tobacco sheet material or at least one of tobacco beads and tobacco powder (The second chamber may contain, for example, one or more of : powder, granules, pellets, shreds, spaghettis, strips or sheets containing one or more of : herb leaf , tobacco leaf , fragments of tobacco ribs, reconstituted tobacco, homogenised tobacco , extruded tobacco and expanded tobacco [0054]).
Regarding claim 6, 8 and 16, 18, Zuber teaches the aerosol source member has a cylindrical shape and have a capsule configuration (The first or second chamber may contain capsules [0055] and The gel may be provided as a single block or may be provided as a plurality of gel elements, for example beads or capsules [0057]).
Regarding claim 9 and 19, Zuber discloses wherein the aerosol source member includes an outer shell (depicted in fig. 1), and wherein the outer shell comprises a material selected from a gelatin material, a cellulose material, and a saccharide material (The first gel may include agar, agarose, Gellan gum, or sodium alginate [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/JENNIFER A KESSIE/Examiner, Art Unit 1747


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747